Case:12-33527-EEB Doc#:116 Filed:10/23/20              Entered:10/23/20 11:29:49 Page1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                          )
                                                 )
 NORTH AMERICAN DEALER CO-OP,                    )   Case No. 12-33527 EEB
                                                 )   Chapter 7
                              Debtor.            )


     ORDER SUSTAINING OBJECTION TO CLAIM AND ALLOWING CLAIM IN A
                          REDUCED AMOUNT


         THIS MATTER comes before the Court upon the Trustee’s Objection to Claim No. 26
 filed by Courtesy-1, LLC dba Courtesy Chevrolet, and the Court, finding that proper notice of the
 Objection has been served and being fully advised in the premises, hereby

          ORDERS that the Objection is SUSTAINED.

       IT IS FURTHER ORDERED that Claim No. 26 filed by Courtesy-1, LLC dba Courtesy
 Chevrolet is ALLOWED in the reduced amount of $590,510.00.

 Dated: WKLVUGRI2FWREHU

                                             BY THE COURT:



                                             ____________________________________
                                             _________
                                                     _ ____________________________
                                             Hon. Eli
                                                  Elizabeth
                                                    lizabeth E. Brown
                                                    li
                                             United States Bankruptcy Judge
